          Case 1:18-cv-11336-FDS Document 92 Filed 09/08/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

 COMMONWEALTH OF
 MASSACHUSETTS ex rel. MYKEL
 POWELL, COMMONWEALTH
 SECOND
 AMENDMENT, INC. and BRENT
 CARLTON; and MYKEL POWELL,

          Plaintiffs,                                         Docket No. 1:18-cv-11336-FDS
          v.

 BRIAN HOLMES, in his Individual and
 his
 Official Capacity as the Sergeant of the
 Stoughton Police Department; JAMES
 O’CONNOR, in his Individual and his
 Official Capacity as Deputy Chief of the
 Stoughton Police Department; DONNA M.
 McNAMARA, in her Individual and her
 Official Capacity of the Stoughton Police
 Department; VILLAGE GUN SHOP, INC.
 d/b/a VILLAGE VAULT; and PETER
 DOWD,

          Defendants.


                        CITY OF SPRINGFIELD’S MOTION TO DISMISS
                             FOR FAILURE TO STATE A CLAIM

        Now comes the Defendant City of Springfield, and respectfully moves this Honorable

Court to dismiss this civil action pursuant to Fed. R. Civ. Pro. 12(b)(6). As reasons therefore, the

Plaintiffs fail to state a claim for which relief can be granted against Springfield because: 1) the

State cannot sue itself; 2) Plaintiffs fail to plead facts sufficient to allege fraud; and 3) Plaintiffs

cannot qualify as relators and, thus, do not have standing to bring this claim.
          Case 1:18-cv-11336-FDS Document 92 Filed 09/08/20 Page 2 of 2




       WHEREFORE, the City of Springfield respectfully requests that this Honorable Court

dismiss Plaintiffs’ claims for failure to state a claim against the City of Springfield. As grounds

therefore, the City of Springfield submits a memorandum of law in support of this motion.

Dated: September 8, 2020
                                                                The Defendant City of Springfield,
                                                                      by and through its attorney,


                                                                      /s/ Kathryn G. Foster

                                                                 Kathryn G. Foster, BBO #676046
                                                               City of Springfield Law Department
                                                                 1600 E. Columbus Ave., 2d Floor
                                                                            Springfield, MA 01103
                                                                                 Tel: 413-787-6149
                                                                   kfoster@springfieldcityhall.com

                                  CERTIFICATE OF SERVICE

I hereby certify that I have served a copy of the above motion on all attorneys of record through
ECF.

Dated: September 8, 2020
                                                                            /s/ Kathryn Foster
                                                                           Attorney Kathryn Foster
